Exhibit 10.2 Amendment No. 1 to Offer Letter The undersigned, Robert Gatto (“you”) and TubeMogul, Inc. (the “Company”), hereby agree that, effective as of March 30, 2016, the one-time cash starting bonus in the amount of $100,000 contemplated in Section 5 of that certain employment Agreement dated February 1, 2016 (the “Offer Letter”) shall be subject to the clawback provision set forth below.All capitalized terms used but not defined herein shall have the meanings given to them in the Offer Letter.
